

117 HJ 30 IH: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 30IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Green of Tennessee submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing a balanced budget amendment to the Constitution of the United States.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —1.Total expenditures for any fiscal year shall not exceed total receipts for that fiscal year. Such total expenditures do not include those for repayment of debt principal and such total receipts may not include those derived from borrowing.2.For a national emergency, two-thirds of each House of Congress may for limited times authorize expenditures exceeding those pursuant to rules established under section 1. Debts incurred from such expenditures shall be paid as soon as practicable.3.Before each fiscal year, the President shall transmit to the Congress a proposed budget for such fiscal year for the Government in which total expenditures do not exceed total receipts. If the President fails to perform the duty imposed by this section, any executive actions may be unilaterally overturned by a simple majority vote of each House of Congress until the date on which the President submits the proposed budget to Congress.4.The limit on the debt of the United States held by the public shall not be increased unless two-thirds of each House of Congress provides by law for such an increase by a roll-call vote.5.For purposes of section 2, a national emergency occurs whenever a declaration of war is in effect or whenever Congress adopts a concurrent resolution declaring a national emergency.6.Congress shall have power to enforce this article by appropriate legislation.7.This article shall take effect beginning with the tenth fiscal year after its ratification..